345 So.2d 297 (1977)
Mrs. Ward H. FERRELL and Ward H. Ferrell, Jr.
v.
SHOMO LAND COMPANY, INC., a corporation.
SC 2304.
Supreme Court of Alabama.
April 29, 1977.
*298 W. E. Garrett, Atmore, for appellants.
Wendell C. Owens, Monroeville, for appellee.
BLOODWORTH, Justice.
The Ferrells appeal a judgment for Shomo Land Company in a boundary line dispute. We affirm.
Shomo Land Company, Inc., is holder of legal title to the SE ¼ of the SW ¼, Section 32, Township 5 North, Range 4 East, in Monroe County. The disputed property is 9.45 acres of woodland in the northern portion of that forty. It lies between the north line of the forty and an old wire fence which runs east and west approximately 100 yards south of the north line. Mrs. Ward H. Ferrell and her son Ward H. Ferrell, Jr., own the land above the north line and claim the disputed property by adverse possession.
After "viewing" the disputed property, the trial judge held that the Ferrells failed to establish title by adverse possession to the old fence that the true boundary line between the lands of the parties is the government survey line. The Ferrells appeal.
One claiming title by adverse possession against the holder of legal title must, by clear and convincing evidence, show actual, clear, definite, positive, notorious, open, continuous, adverse, and exclusive possession of a definite tract under a claim of right for the time prescribed by law. Knowles v. Golden Stream Fishing Club, Inc., 331 So.2d 253, 254 (Ala.1976).
On appeal, a judgment establishing a boundary will be affirmed if, under any reasonable aspect of the case, the decree is supported by credible evidence. The trial court will not be reversed unless there is a clear and decided preponderance of the evidence against its judgment. Edwards v. Farmer, 285 Ala. 118, 121, 229 So.2d 507 (1969).
We cannot say that the trial judge, who viewed the premises, erred in holding that the Ferrells did not satisfy their burden of proof. Neither can we say that the evidence which they offered to establish adverse possession is so clear and convincing as to clearly preponderate against the trial court's conclusion.
AFFIRMED.
TORBERT, C. J., and JONES, ALMON and EMBRY, JJ., concur.